Citation Nr: 1541283	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected lower back disability and colon disability, and now to include cervical spine disability, and peripheral neuropathy of the upper extremities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1993 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the December 2012 rating decision of the Los Angeles, California RO, which denied entitlement to service connection for sleep apnea. 

In July 2013, the Veteran presented sworn testimony during a Travel Board hearing at the RO in Los Angeles, California, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Atlanta, RO granted the Veteran service connection for cervical spine degenerative disc disease and bilateral radiculopathy of the lower extremities.






CONCLUSION OF LAW

The appeal concerning entitlement to service connection for cervical spine disability is dismissed, as service connection for this condition was already granted and there remains no justiciable case or controversy with respect to this claim.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for the Veteran's claimed bilateral radiculopathy of the lower extremities was awarded by the Atlanta RO in a February 2014 rating decision.  As such, this claim is dismissed as a matter of law, as there remains no case or controversy; or dispute of fact or law, regarding this issue.  38 U.S.C.A. § 7105 (West 2002); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The benefit sought on appeal was granted in full.

Because service connection has been granted for the Veteran's claimed cervical spine disability, VA has no notice or duty to assist obligations with respect to this claim.


ORDER

The claim of entitlement to service connection for cervical spine disability is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for entitlement to service connection for sleep apnea.  While the Veteran was provided a VA examination in February 2015 for his cervical spine disability, the Veteran in his March 2014 correspondence to VA has since raised new contentions based on his now service-connected cervical spine disability and bilateral upper extremity peripheral neuropathy. 

Regarding the Veteran's contention that the medication he is currently prescribed for his low back pain and/or colon disability is aggravating his sleep apnea, there are contradicting opinions.  While the VA examiner's opinion in February 2015 dismisses this contention because the Veteran is currently not taking the same pain medication, a December 2014 opinion from a VA pulmonologist states that "it is possible that his HYDROCODONE 5MG/ACEETAMPINOPHEN 325MG is exacerbating his obstructive  sleep apnea."  The Board finds an opinion is necessary to address this concern.  It is important to point out that while the VA examiner focused on the Veteran's current medication, the issue of aggravation extends to anytime during the pendency of the Veteran's appeal.  Considering the foregoing, the Board finds a new VA examination is warranted to address the Veteran's additional contentions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his sleep apnea. 

The Veteran is also invited to submit the articles he refers to his March 2014 correspondence which he describes as relating radiculopathy nerve damage and aggravation of sleep apnea.

2.  Thereafter, schedule the Veteran for a VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the VA evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it as at least as likely as not (i.e., 50 percent probability or greater), that the Veteran's service connected cervical spine disability, bilateral peripheral neuropathy, low back disability and colon disability have caused or aggravated his sleep apnea.  In providing any opinion the examiner should:

Comment on the Veteran's theory that his bilateral peripheral neuropathy causes muscle spasms which aggravate the Veteran's sleep apnea.

Comment on the Veteran's second theory that the medication he is taking for his low back disability and/or colon disability have caused or aggravated his sleep apnea.  The examiner's attention is specifically drawn to the December 2014 correspondence from a VA pulmonologist which states that "it is possible that his HYDROCODONE 5MG/ACEETAMPINOPHEN 325MG is exacerbating his obstructive sleep apnea."  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence regarding in-service injury or the cause or aggravation by service-connected disability does not provide sufficient proof of a relationship between the Veteran's currently claimed disabilities and his period of military service or service-connected disability.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Ensure that the examination report complies with this remand and the questions presented in this request. If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.






	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


